Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 08/12/2022 were filed after the mailing date of the non-final rejection on 02/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims
The amendment filed on 08/12/2022 is acknowledged. Claims 8 and 11 have been canceled and new claims 15-18 have been added. Claims 1-7, 9, 10, and 12-18 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 08/12/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the 35 U.S.C. 112(b) rejections of claims 10 and 14, of claims 4 and 9, and of claim 8 from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are remained for reasons of record and the following. In addition, new claims are hereby included in the rejections. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action. The rejected are corrected from claims of 1-4, 7-10, and 12-14 to include claim 5 and 6 which were addressed in the body of the rejection (page 8).
Claims 1-7, 9, 10, 12-14, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jager et al. (US 2003/0118527 A1) as evidenced by Twine (US 2002/0172710 A1) in view of Dederen et al. (US 2002/0065328).
Jager et al. teach tanning preparations, in forms of a lotion, cream, or emulsion, for the skin comprising any suitable UV filter, cholesterol (an amphiphilic according to Twine paragraph 52) (abstract and claims 5, and 10), emollients including triglycerides of saturated medium chain fatty acids, liquid and semi-solid mineral hydrocarbons, etc., (paragraph 67) and exemplified in example 5 a composition comprising 
40.96% by weight of a water phase comprising 29.84% by weight of water, 3.00% by weight of glycerin, 1.20% by weight of cholesterol (amphiphilic); 
16.53% by weight of an oil phase comprising 6.00% by weight of paraffinum Liquidum (liquid mineral oil), Homosalate (UV filter), 3.00% by weight of butyl methoxydibenzoylmethane (UV filter), 2.50% by weight of ethylhexyldodecanol (emollient), and 
a tanning comp. (the claimed 2nd water phase the instant claims 13 and 14) comprising 40.00% by weight of Aloe Barbadensis (97-98% by weight of water), 1.50% by weight of butylene glycol; 
prepared according to example 4:
water phase: dissolving cholesterol in water at 85-90 °C, adding dispersed rheological additives in water to 65 °C, and adding preservatives and glycerin at 65 °C;
oil phase comprising caprylic/capric triglyceride being heated to 65 °C; 
adding oil phase slowly to the water phase; homogenize the mixture without stirring during the addition; and 
adding the moisturiser (in place of the tanning comp. in example 5) at 45-50 °C (the claimed addition of 2nd water phase the instant claims 13 and 14).
Claim 12 is a further limitation of an optional component.

Jager et al. do not teach in example 5 medium chain capryl triglyceride. 
This deficiency is cured by Jager et al.’s teachings of both triglycerides of saturated medium chain fatty acids and liquid mineral hydrocarbon being suitable emollients in paragraph 67 and oil phase of example 4 comprising caprylic/capric triglyceride.
It would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings in examples 4 and 5 and paragraph 67 in Jager et al. to replace paraffinum Liquidum in example 5 with caprylic/capric triglyceride in example 4. Both paraffinum Liquidum and caprylic/capric triglyceride being suitable emollients in compositions taught by Jager et al. was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing paraffinum Liquidum in example 5 with caprylic/capric triglyceride in example 4 flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose.
Jager et al. do not teach in example 5 pentylene glycol in the tanning comp. 
This deficiency is cured by the rationale that when chemical compounds have “very close” structural similarities and similar utilities, without more a prima facie case may be made. In re Wilder, 563 F.2d 457 (CCPA 1957). Stated alternatively, obviousness may be based solely upon structural similarity (an established structural relationship between a prior art compound and the claimed compound, as with homologs). See In re Duel, 51 F.3d 1552, 1559 (Fed. Cir. 1995). The necessary motivation to make the claimed compound, and thus the prima facie case of obviousness, arises from the reasonable expectation that compounds similar in structure will have similar properties. In re Gyurik, 596 F.2d 1012, 1018 (CCPA 1979). In the instant case, butylene glycol (C4 alkyl glycol) in the tanning comp is a homolog of the claimed pentylene glycol (C5 alkyl glycol) in claim 15 and there is a presumed expectation that such compounds possess similar properties. Please refer to MPEP 2144.09 II:
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also in re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
Jager et al. do not teach the exact same T of oil phase formation and T of addition of tanning comp.
This deficiency is cured by the rationale that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties for melting oils and dissolve oil soluble components. The claimed range of oil phase T is 80-83 °C and the range of oil phase T taught in the prior art is 65 °C. The oil phase T is determined by the melting points of the oil phase components it and thus is not inventive to discover the optimum or workable ranges by routine experimentation. Furthermore, ≤83 °C in 1st step and ≤76 °C in 2nd step was claimed in the cancelled claim 11 (dated on 09/24/2020) and thus there is no criticality of the claimed oil T ranges. Please refer to MPEP 2144.05.II.A:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 
It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. 
Jager et al. do not teach the separate addition of two UV filters at different T. 
This deficiency is cured by the rationale that It is a prima facie case of obviousness typically exists when order of mixing ingredients is the only difference between the claimed invention and that disclosed in the prior art. Differences in order of mixing ingredients together will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such sequence of mixing is critical. See MPEP 2144.04 [R6] IV C:  
selection of any order of mixing ingredients is prima facie obvious. The rationale for the T of adding two UV filters is the same as the rationale of oil phase T above.
Jager et al. do not teach the same weight percentage of oil phase in claim 2. 
This deficiency is cured by the rationale that a prima facie case of obviousness exists where the claimed ranges (30-50% by weight) and prior art ranges (16.53% by weight) do not overlap but are close enough that one skilled in the art would have expected them to have the same properties as forming an oil phase in an emulsion comprising UV filters. Please refer to MPEP 2144.05.II.A.

Jager et al. do not specify the any suitable UV filters including the UV filters in claims 4 and 7 and their ratio in claim 8 and further comprising squalane and alkyl benzoate and their weight percentages in claims 5 and 6.
This deficiency is cured by Dederen et al. who teach personal care or cosmetic oil in water emulsions comprising UV screen materials (abstract, paragraph 81-85 and 255 and claims 1 and 23) and exemplified a composition in table 23b comprising 7.5% by weight of add 19 (Tioveil FIN-ultrafine titanium dioxide and alumina suspension in 
alkyl benzoates and polyhydroxystearic acid, 50% solid, paragraph 184, both TiO2 in alkyl benzoates being <3.75% by weight) in oil phase and a composition in table 25a comprising 5% by weight of oil 13 (squalane, paragraph 158).
It would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings in Jager et al. and Dederen et al. to specify TiO2 in alkyl benzoates as one of the UV filter to be incorporated with both TiO2 in alkyl benzoates being <3.75% by weight as a component in the composition taught by Jager et al. Incorporating 7.5% by weight of ultrafine titanium dioxide and alumina suspension in alkyl benzoates and polyhydroxystearic acid in personal care or cosmetic oil in water emulsions was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 
It would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings in Jager et al. and Dederen et al. to add 5% by weight of squalane as an oil in the composition taught by Jager et al. Incorporating 5% by weight of squalane as an oil in personal care or cosmetic oil in water emulsions was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 
The weight ratio between 3.00% by weight of butyl methoxydibenzoylmethane and <3.75% by weight of TiO2 is calculated to be >0.8.
Response to Applicants’ arguments:
Applicants argue that Jager et al. tanning compositions while the claimed method is for dermatological sunscreen composition.
However, this argument is not deemed persuasive. First of all, the claimed method is for making a base formulation for a dermatological sunscreen composition, not a dermatological sunscreen composition. Secondly, “a dermatological sunscreen composition” is intended use of the composition prepared by the claimed method. the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition while the composition taught by Jager et al. comprising any suitable UV filter, i.e., sunscreen compositions and tanning compositions are not mutually exclusive. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.

Applicants argue that Jager et al. do not teach all of the claimed limitations such as the sequence of steps and temperature in example 5, especially separate addition of V filters to oil phase at two different temperatures.
However, this argument is not deemed persuasive. First of all, Jager et al. specifically teach the composition of example 5 is made according to the procedure of example 4 in paragraph 99. Secondly, as stated in the rejection above and in the previous office action, Jager et al.’s deficiency of not teaching the separate addition of two UV filters at different Ts is cured by the rationale that it is a prima facie case of obviousness typically exists when order of mixing ingredients is the only difference between the claimed invention and that disclosed in the prior art. The rationale for the T of adding two UV filters is the same as the rationale of oil phase T: The claimed range of oil phase T is 80-83 °C and the range of oil phase T taught in the prior art is 65 °C. The oil phase T is determined by the melting points of the oil phase components it and thus is not inventive to discover the optimum or workable ranges by routine experimentation. Furthermore, ≤83 °C in 1st step and ≤76 °C in 2nd step was claimed in the cancelled claim 11  and thus there is no criticality of the claimed oil T ranges. 

Applicants argue that the sequences of steps including temperatures of the claimed process are critical for overcoming the drawbacks of phase separation and complex processes not easy for scale up according to the instant specification paragraph 12.
However, this argument is not deemed persuasive. Applicant merely argues that the sequences of steps including temperatures of the claimed process are critical; however, nothing has been shown to substantiate this. From MPEP 716.01(c) II: The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).


New ground of rejections necessitated by Applicant’s amendment 
The new claims necessitate the following new ground of rejections. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15, 17, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jager et al. (US 2003/0118527 A1) and Dederen et al. (US 2002/0065328) as evidenced by Twine (US 2002/0172710 A1), as applied to claims 1-7, 9, 10, 12-14, and 16, and further in view of Faler et al. (US 2008/0112909 A1). 
The teachings of Jager et al. and Dederen et al. are discussed above and applied in the same manner.
Jager et al. and Dederen et al. do not specify the aqueous phase comprising pentylene glycol, TiO2 being coated, and the amphiphilic substance being hydrogenated phosphatidylcholine.
This deficiency is cured by Faler et al. who teach personal care compositions in form of emulsion/liposome (abstract and paragraph 90, 97, and 101) comprising hydrogenated phosphatidylcholine, cholesterol, etc., (paragraph 90), dermatologically acceptable, hydrophilic diluent including glycerol, pentylene glycol, etc., (paragraph 99), and physical sunblock particles including uncoated or coated titanium dioxide (paragraph 131).
It would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings in Jager et al. and Faler et al. to replace glycerin and cholesterol in the composition taught by Jager et al. with pentylene glycol and hydrogenated phosphatidylcholine, respectively, and specify TiO2 in the composition taught by Jager et al. being coated. Both glycerin and pentylene glycol being suitable hydrophilic diluents and both cholesterol and hydrogenated phosphatidylcholine being suitable ingredients capable of forming lipid bilayer vesicles in personal care or cosmetic of oil in water emulsions was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing/specifying them flows from their having been used in the prior art, and from their being recognized in the prior art as useful for the same purpose. 

Response to Applicants’ arguments:
Applicant’s arguments, filed on 08/12/2022, have been fully considered but they are moot in view of new ground of rejections. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612